Citation Nr: 0523377	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUE

Whether the appellant has basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the VA Regional Office 
(RO) in Manila, Republic of the Philippines, which determined 
that the appellant was not entitled to VA compensation 
benefits because he did not have the required military 
service.  The appellant submitted a timely notice of 
disagreement in November 2003.  He was issued a statement of 
the case in January 2004 and VA received a timely substantive 
appeal in March 2004.

A March 2004 Report of Contact (VA Form 119) documents a 
telephone contact with the appellant in which the appellant 
indicated that he was satisfied with the explanation for the 
RO's decision and that he would withdraw his appeal.  The RO 
forwarded a form to the appellant and requested that he 
return the form to signify his intent to withdraw his appeal.  
No response was received.  The Board therefore finds that the 
veteran has not withdrawn his appeal. 


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service of the appellant have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act 2000 (VCAA) 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
May 2003 RO decision, and a January 2004 statement of the 
case (SOC) that discussed the pertinent evidence, and the 
laws and regulations related to the claim on appeal.  
Moreover, these documents essentially notified him of the 
evidence needed by the appellant to prevail on his claim.  

In addition, in a February 2003 letter, the RO notified the 
appellant of the evidence needed to substantiate his claim.  
They notified him that they were in the process of verifying 
his military service and his claimed prisoner-of-war status.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit additional information 
to the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC and notice letter dated in February 2003, when 
viewed collectively, substantially complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

The Board observes that VA has also satisfied its duty to 
assist the appellant.  VA verified the type of service the 
appellant had through the National Personnel Record Center 
(NPRC).  The appellant has not identified any additional 
evidence pertinent to his claim for legal entitlement to VA 
benefits, not already of record and there are no additional 
records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background and Discussion

The appellant contends that he should be recognized as a 
World War II veteran.  He claims, in essence, that he had 
recognized guerrilla service or that he served in the 
Philippine Commonwealth Army.  In support of his claim he has 
submitted a copy of his Veterans Federation of the 
Philippines Identification card.  He has also submitted 
records from the Armed Forces of the Philippines showing that 
he had USAFFE service and recognized guerrilla service.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  See 38 C.F.R. §§ 3.40, 3.41.  

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C.A. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate U.S. service department under the following 
conditions:  (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the appellant, in February 2003, filed 
claims for service connection for several disorders.  In 
February 2003, the RO, in response to the appellant's claim, 
requested that service department complete AGUZ Form 632 and 
that they furnished all extracts of Form 23 executed prior to 
and subsequent to June 30, 1946.  They provided the service 
department with the appellant's name.  The National Personnel 
Records Center responded in April 2003, stating that the 
subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The Court of Appeals for Veterans Claims has held that "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  While the 
Board acknowledges the appellant's contentions that he served 
in the Philippine Army in the service of the United States 
Armed Forces or that he had recognized guerrilla service, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, supra.  In cases for VA benefits where the 
requisite veteran status is at issue, the relevant question 
is whether the claimant has qualifying service under title 38 
of the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, see 38 C.F.R. § 3.203(c), the service department's 
decision on such matters is conclusive and binding upon VA.  
Thus, if the United States service department refuses to 
verify the appellant's claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.

In short, under 38 C.F.R. §§ 3.40, 3.41 and 3.203, former 
members of the Philippine military are not eligible for 
veterans' benefits administered by VA unless a United States 
service department documents or certifies their service.  See 
Duro, supra; see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  The Board notes that the proper course for an 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
have been received to warrant referral of the matter for 
recertification.  See Sarmiento, supra.  Accordingly, the 
Board finds that VA has fulfilled its duty under 38 C.F.R. 
§ 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits must be denied.  



                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


